Citation Nr: 0327723	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to a TDIU.


REMAND

The veteran is service-connected for degenerative joint 
disease of T10 to L4, evaluated as 40 percent disabling; 
status post right knee meniscectomy, evaluated as 20 percent 
disabling; labial mental scar, evaluated as 10 percent 
disabling; submental (below the chin) scar, evaluated as 10 
percent disabling; residuals of deep vein thrombosis of the 
right lower extremity, evaluated as 10 percent disabling, and 
post-operative sub-condylar fracture of the left mandibular 
neck, submandibular surgical scar, left, residuals of a 
fracture of the base of the left 5th metatarsal, all 
evaluated as noncompensably disabling.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

Inasmuch as the veteran has a 40 percent rating for his back 
disorder and a 70 percent combined rating , he meets the 
percentage requirements under 38 C.F.R. § 4.16 (a), for a 
TDIU.  However, it is not clear if the veteran is 
unemployable solely because of his service-connected 
disabilities.  It is pointed out that his non-service 
connected major depression has been rated as 70 percent 
disabling.  For that reason, the veteran's claim should be 
remanded for a VA examination where the examiner comments on 
the veteran's unemployability.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify any recent private medical 
treatment for his back disorder, right 
knee, and thrombosis of the right lower 
extremity and his employability status, 
and the RO should request copies of all 
records associated with such treatment.  
All VA medical records pertinent to his 
claims which have not been made of record 
should be associated with the claims 
file.  

2.  The RO should arrange for the veteran 
to be accorded a VA examination regarding 
his employability status.  A copy of the 
letter advising the veteran of the date, 
time and location of the examination MUST 
be placed in the claims folder.  Such 
tests as the examining physician deems 
appropriate should be performed.  All 
positive findings should be reported.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.  The examiner should 
comment on the veteran's work history.  
The examiner should respond to each of 
the following items:  

a.  The examiner should state a 
medical opinion as to the degree the 
service-connected back, right knee, 
and deep vein thrombosis 
disabilities (without regard to the 
claimant's age or nonservice-
connected psychiatric disability), 
interfere with the claimant's 
ability to work.  

b.  The examiner must state a 
medical opinion as to whether the 
veteran is unable obtain or retain 
gainful employment because of his 
service-connected back, right knee, 
and deep vein thrombosis 
disabilities?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO must ensure that all notice 
and duty-to-assist provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
are properly applied in the development 
of the claim.
 
5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim for a TDIU.  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




